UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 12-1


RANDY LYNN ATKINS,

                Petitioner – Appellant,

           v.

KENNETH E. LASSITER, Warden, Central Prison, Raleigh, North
Carolina,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:06-cv-00372-MR)


Argued:   September 19, 2012                 Decided:   November 7, 2012


Before KEENAN and FLOYD, Circuit Judges, and Timothy M. CAIN,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Jonathan Lee Megerian, Asheboro, North Carolina, for
Appellant.   Sandra Wallace-Smith, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellee. ON BRIEF: Paul
M. Green, OFFICE OF THE APPELLATE DEFENDER OF NORTH CAROLINA,
Durham, North Carolina, for Appellant.     Roy Cooper, Attorney
General of North Carolina, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      On November 18, 1993, in the Superior Court of Buncombe

County, North Carolina, Randy Lynn Atkins pled guilty to first-

degree   murder      in   the     death   of       his   eight-month-old       son,     Lyle

James    Atkins.          On     December      8,     1993,      following     a   capital

sentencing hearing, a jury unanimously recommended that Atkins

be   sentenced     to     death.          The       presiding      judge     imposed    the

recommended sentence.

      On direct appeal, the North Carolina Supreme Court upheld

Atkins’s sentence, and the United States Supreme Court denied

Atkins’s   petition        for    a    writ    of    certiorari.       Thereafter,       he

unsuccessfully       sought      state    post-conviction           relief.        He   then

filed a petition for habeas corpus relief, pursuant to 28 U.S.C.

§ 2254, in the Western District of North Carolina.                             On August

16, 2011, the district court denied Atkins’s petition, and we

subsequently granted a certificate of appealability.                                We now

address Atkins’s claims that he received ineffective assistance

of   counsel   and    that       the   State       failed   to    disclose     materially

favorable evidence.


                                              I.

                                              A.

      The facts underlying Atkins’s conviction are as follows:

           The State presented evidence at the sentencing
      proceeding tending to show that, on 16 March 1993,
                               3
defendant inflicted fatal injuries to his son, Lyle.
Defendant,   Lyle,   and   Lyle’s    mother   were   living
together at the time at the Lazywood Mobile Home Park
in Buncombe County.
     Lyle’s mother, Ms. Colleen Shank, testified that
on the morning of 16 March 1993, she asked defendant
to watch Lyle while she washed some clothes.            Ms.
Shank stated that she heard a “bang.”        Following the
“bang,” Ms. Shank heard Lyle begin to cry, and she
rushed to the living room.      Ms. Shank testified that
she then observed defendant hitting Lyle’s head
against the trailer wall a “few times.” She testified
further that she saw defendant “swing him [Lyle] very
strong” and that “Lyle hit the wall very hard.”         Ms.
Shank tried to comfort Lyle and attempted to lay the
child down to rest. However, Lyle soon began to cry,
and Ms. Shank noted that he was turning blue.           The
mother administered CPR and requested that defendant
go to a neighbor’s home to call 911 for emergency
assistance.
     Defendant then went to the home of a neighbor and
called 911. The 911 operator testified that defendant
responded to her questions concerning medical history
related    to    Lyle’s     emergency     by    replying[,]
“it . . . may have been sick two or three days, but no
other.”    Lyle’s mother testified that while waiting
for emergency personnel to arrive, defendant told her,
“Don’t say anything, because I will hurt you too.”
     Following   the    arrival   of    emergency   medical
personnel, Lyle was transported by helicopter to
Mission   Memorial   Hospital    in    Asheville.      Upon
admission to the hospital, Lyle was noted to be limp,
not moving, and exhibiting a slow heart rate.           The
admitting physician noted numerous injuries to the
small child, including bruising on both sides of his
head, an older bruise on his left elbow, bruising on
his right wrist and right hand, a deformation of his
pelvis, and an improperly healed fracture of his right
lower leg.
     A detective from the Woodfin Police Department
questioned defendant and Ms. Shank in the waiting room
of the hospital. Defendant initially told the officer
that Lyle had stopped breathing “because of the Ker–O–
Sun heater.”     Defendant responded to the officer’s
further inquiry by adding that “a couple of days ago I
was holding him, and he slipped and fell, and he hurt
his arm.”     The officer subsequently arrested both
                             4
       defendant and Ms. Shank and transported them to the
       Buncombe County jail. Later that day, while in police
       custody, defendant issued a written statement in which
       he admitted the following:

                   Today Lyle was crying as I was holding
              him, and my temper and patience snapped
              again, as he was crying and crying no matter
              how soothing and gentle I was. He just kept
              crying, and I couldn’t handle him any more,
              and I started hitting him on the side of his
              head and trying to get him to stop crying,
              and he wouldn’t. I kept telling him to stop
              it, and he wouldn’t, and I kept on hitting
              him with my hand on his head.

            Despite aggressive medical efforts to save Lyle’s
       life, he died at Asheville’s Mission Memorial Hospital
       on 18 March 1993.

State v. Atkins, 505 S.E.2d 97, 105 (N.C. 1998).



                                            B.

       The State indicted Atkins for first-degree murder and for

first-degree sexual assault.                As a condition of his guilty plea

for murder, the State dismissed the sexual assault charge and

agreed      not    to   reference    that    charge     or    other   alleged   sexual

assaults during the sentencing hearing.

       At    the    sentencing      hearing,     the   State    presented    evidence

supporting one statutory aggravating circumstance—namely, that

the murder was “especially heinous, atrocious, or cruel.”                        N.C.

Gen.     Stat.      §    15A–2000(e)(9).           An        experienced    pediatric

radiologist testified that


                                             5
       the eight-month-old infant exhibited the following
       injuries upon admission to Mission Memorial Hospital
       on 16 March 1993: healing fracture of the right
       clavicle, healing bone along the midshaft of the right
       upper arm, extensive injury of the left upper arm,
       dislocation of the left elbow, healing bone indicative
       of a fracture of the right hip, skull fractures and
       bruising on both the left and right sides, and a
       compression fracture of the spine.   Further testimony
       indicated that the injuries occurred in at least two
       episodes of injury to Lyle. The pediatric radiologist
       estimated that the time of the origin of injuries
       ranged from four weeks prior to the hospital admission
       up to within a day of the admission. Several treating
       physicians also testified at the sentencing proceeding
       that Lyle exhibited symptoms of “battered child
       syndrome.”   . . . Dr. Cynthia Brown, a pediatrician,
       . . . defined a “battered child” as a “child that
       presents with multiple purposely inflicted injuries
       that are of varying ages.”

Atkins, 505 S.E.2d at 106.

       Atkins   responded            with     twenty-five            potential     mitigating

circumstances         and            a      statutory           “catchall”         mitigating

circumstance,        see    N.C.          Gen.     Stat.       §     15A–2000(f)(9).        He

presented   mitigating           evidence        via     testimony       from    psychologist

Dr. Joseph Horacek, social worker Audrey Bryant, former employer

Jesse   Carr,   and        an    investigator            from      the   public    defender’s

office, David Waites.

       After weighing the mitigation against the aggravation, the

jury    found   as    aggravation            that       the     murder    was     “especially

heinous,    atrocious           or       cruel,”       see    N.C.    Gen.   Stat.    §   15A-

2000(e)(9), and as mitigation that (1) Atkins “qualifie[d] as

having a learning disability due to his IQ variations,” and (2)

                                                   6
Atkins   “was     diagnosed . . . in           April   of     1993    as    having    a

personality      disorder      and   adjustment        disorder      with    a     mixed

disturbance      of   emotions    and    conduct.”          Ultimately,      the    jury

unanimously recommended a death sentence, and the court followed

the jury’s recommendation.



                                         II.

                                          A.

     On direct appeal, the North Carolina Supreme Court upheld

Atkins’s capital sentence, Atkins, 505 S.E.2d at 131, and the

United States Supreme Court denied Atkins’s petition for a writ

of certiorari, Atkins v. North Carolina, 526 U.S. 1147 (1999).



                                          B.

     Atkins next filed several motions for appropriate relief

(MAR) in the Superior Court of Buncombe County.                      After summary

denial of many of Atkins’s claims, Judge Winner of the Superior

Court granted an evidentiary hearing on two issues:                        (1) whether

Atkins   was    “denied    his   right    to    the    effective     assistance      of

counsel by counsel’s failure to adequately investigate or to

present sentencing phase [mitigating] testimony regarding [his]

childhood      history    of   neglect,    abuse[,]      and   trauma,”       and    (2)

whether the prosecution withheld materially favorable evidence

in violation of Brady v. Maryland, 373 U.S. 83 (1963).
                                7
     On January 12, 2001, the State moved for summary denial of

Atkins’s ineffectiveness claim.             On April 2, 2001, Judge Guice

of the Superior Court conducted a motions hearing, ultimately

denying   Atkins    an   evidentiary    hearing        on   his   ineffectiveness

claim and granting the State’s motion for summary denial.                      In

denying   an    evidentiary   hearing       on   the   ineffectiveness     claim,

Judge   Guice    noted   that,   at   the    time      Judge   Winner   initially

granted such a hearing, the State had not yet filed a response

to the claim.

     On December 1, 2005, Judge Winner conducted an evidentiary

hearing on Atkins’s Brady claim and denied relief.                      The North

Carolina Supreme Court then denied Atkins’s petition for a writ

of certiorari to appeal the denial of his MAR claims.                    State v.

Atkins, 636 S.E.2d 811 (N.C. 2006).



                                       C.

     Atkins next filed a petition for a writ of habeas corpus

pursuant to § 2254(d) in the United States District Court for

the Western District of North Carolina.                Atkins sought relief on

the following grounds:

          (1) that he received ineffective assistance of
     counsel in the capital sentencing proceeding (Claim
     I); (2) that the [S]tate failed to disclose evidence
     materially favorable to him with respect to capital
     sentencing (Claim II); (3) that he was denied a full
     and fair opportunity to impeach his co-defendant’s
     testimony by the [S]tate’s failure to disclose its
                               8
     deal with her and by the trial court’s limitation of
     counsel’s cross-examination of her (Claim III); (4)
     that he was shackled without cause during the capital
     sentencing hearing (Claim IV); and (5) that he was
     tried at the capital sentencing hearing without
     adequate measures to compensate for his hearing
     impairment (Claim V).

Atkins v. Polk, No. 1:06cv372, 2011 WL 3608234, at *6 (W.D.N.C.

Aug. 16, 2011).     On August 16, 2011, the district court denied

Atkins’s request for an evidentiary hearing, granted the State’s

motion for summary judgment, and declined to issue a certificate

of appealability.       Id. at *38.        Atkins then filed a motion to

alter or amend the judgment purusant to Federal Rule of Criminal

Procedure 59(c).     On January 17, 2012, the district court denied

Atkins’s motion to alter or amend the judgment.               Atkins filed a

notice of appeal on February 12, 2012, and on May 31, 2012, we

granted a certificate of appealability.



                                  III.

     Atkins    raises   two   issues       on     appeal:    (1)    whether   he

received     ineffective   assistance       of     counsel   in    his   capital

sentencing hearing and (2) whether the State failed to disclose

materially    favorable    evidence        with    respect   to    his   capital

sentencing.      We review de novo a district court’s denial of

habeas corpus relief.      Deyton v. Keller, 682 F.3d 340, 343 (4th

Cir. 2012).


                                       9
                                           A.

      We       analyze      Atkins’s    ineffectiveness          claim     under   the

framework outlined in Strickland v. Washington, 466 U.S. 668

(1984). 1       To succeed under Strickland, Atkins must demonstrate

(1) that his counsel rendered deficient performance and (2) that

such deficiency was prejudicial.                Id. at 687.

      We    adopt      a    deferential    posture       in    our   examination    of

defense counsel’s performance.                  Harrington v. Richter, 131 S.

Ct.     770,    788    (2011)    (“An     ineffective-assistance           claim   can

function as a way to escape rules of waiver and forfeiture and

raise     issues      not   presented     at    trial,   and    so   the   Strickland

standard must be applied with scrupulous care, lest ‘intrusive

      1
       We acknowledge that the Anti-Terrorism and Effective Death
Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214
(codified at 28 U.S.C. § 2254(d)), limits the federal review of
habeas claims adjudicated on the merits in state court,
Richardson v. Branker, 668 F.3d 128, 138 (4th Cir. 2012).
Moreover, we are aware of this Court’s recent discussion of
whether   a   state  court   proceeding   constituted  a   merits
adjudication.    See Winston v. Pearson (Winston II), 683 F.3d
489, 496–97 (4th Cir. 2012); Winston v. Kelly (Winston I), 592
F.3d 535, 555–56 (4th Cir. 2010).
     Here, the parties offer conflicting views regarding whether
the state court conducted a merits adjudication of Atkins’s
ineffectiveness claim.    If it did, then we would give AEDPA
deference to the state court’s application of Strickland.     See
28 U.S.C. § 2254(d). But, if not, then we are to conduct a de
novo review of the claim under Strickland.     See Cone v. Bell,
556 U.S. 449, 472 (2009).    We need not make a determination on
this point, however.   As discussed below, even under a de novo
review, which here is more advantageous to Atkins, Strickland
does not accord Atkins relief.



                                           10
post-trial inquiry’ threaten the integrity of the very adversary

process      the   right    to    counsel     is   meant     to    serve.”           (quoting

Strickland,        466     U.S.    at    689-90)).            Indeed,         we    consider

representation effective unless it “fall[s] below an objective

standard of reasonableness,” id. at 787 (quoting Strickland, 466

U.S. at 688) (internal quotation marks omitted), asking simply

“whether an attorney’s representation amounted to incompetence

under ‘prevailing professional norms,’ not whether it deviated

from best practices or most common custom,” id. at 788 (quoting

Strickland,        466   U.S.     at    690).         In    sum,    we   are       concerned

primarily with whether “counsel made errors so serious that [it]

was not functioning as the ‘counsel’ guaranteed the defendant by

the Sixth Amendment.”             Id. at 787 (quoting Strickland, 466 U.S.

at 687) (internal quotation marks omitted).

       A    defendant      is    prejudiced      by    ineffective       representation

when “a reasonable probability [exists] that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”           Id. at 787 (quoting Strickland, 466 U.S. at

694)       (internal     quotation       marks        omitted).          “A        reasonable

probability is a probability sufficient to undermine confidence

in the outcome.”               Id. (quoting Strickland, 466 U.S. at 694)

(internal quotation marks omitted).                        Thus, merely identifying

“some conceivable effect on the outcome of the proceeding” is

insufficient.            Id.     (quoting    Strickland,           466   U.S.       at   693)
                                            11
(internal quotation marks omitted).                   Simply put, a defendant

must   show   that    “[t]he    likelihood      of    a   different       result    [is]

substantial, not just conceivable.”                  Id. at 792.

       Notably, when applying Strickland, we “need not determine

whether counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged

deficiencies.”        Strickland, 466 U.S. at 697.                  Rather, because

“[t]he   object      of   an   ineffectiveness         claim   is    not    to     grade

counsel’s     performance[,]        [i]f   it   is    easier   to    dispose       of   an

ineffectiveness       claim    on    the     ground    of   lack     of    sufficient

prejudice,” we should do so.           Id.



                                           1.

       Here, Atkins alleges that his defense counsel failed to

adequately investigate and present mitigating evidence regarding

his background and that such failure resulted in his counsel’s

reliance on an alternate, futile defense.                   Before examining the

evidence Atkins maintains his counsel should have investigated

and presented, we chronicle the mitigating evidence that his

counsel did present.



                                           a.

                               Dr. David Horacek


                                           12
       Psychologist Dr. David Horacek testified that he evaluated

Atkins for approximately twenty-two hours between July 1993 and

November 1993 and that he gave Atkins a primary diagnosis of

disassociative        identity          disorder,         also       known        as     multiple

personality disorder.              Horacek indicated that Atkins may also

suffer from Attention Deficit Hyperactivity Disorder.

       Horacek     explained           that   the        main      feature        of     multiple

personality disorder is “an impairment in the normal ability to

integrate         memory,         identity         and        perceptions              into   one

personality.”         Individuals          suffering          from    this    disorder        have

several personalities that “endure over time, and at various

points of time the alter[nate] personality will assume control

of   the   [individual’s]          consciousness           and       behavior.”           Horacek

avowed     that    during        his   evaluation         of      Atkins,     two       alternate

personalities were evident.

       Horacek     further        stated      that       development         of    a     multiple

personality disorder can arise from severe physical or sexual

abuse that occurs for a length of time or from painful trauma

that   occurs      when     an    individual        is    a       child.      An       individual

develops     alternate       personalities           as       a    means     of    coping     and

creating distance from the experiences.                           Horacek attested that,

while evaluating Atkins, he learned that Atkins was sexually

abused at least three times as a child by his older half-brother


                                              13
Butch and other boys in the neighborhood.              He briefly testified

that victims of child abuse often become abusers themselves.

         Horacek also averred that he believed Atkins had killed his

son while one of Atkins’s alternate personalities was in control

and that Atkins was mentally or emotionally disturbed during the

crime’s commission.       Such disturbance, Horacek opined, impaired

both     Atkins’s   ability   to    conform   his   conduct    to   the   law’s

requirements and his ability to appreciate the criminal nature

of his conduct.



                               Audrey Bryant

         Social worker Audrey Bryant interviewed Atkins in jail and

affirmed that (1) Atkins admitted he had inflicted the bruises

his son received, (2) Atkins had his head in his hands during

most of the interview, and (3) Atkins wished he could tell the

mother of the child that he was sorry.



                                   Jesse Carr

         Atkins worked full-time for Jesse Carr at Minico Cleaners

and Laundry for approximately a year and worked intermittently

on   a    part-time   basis   for   an    additional   six    months.     Carr

indicated that Atkins was a good worker and that he left the

cleaners to find employment with higher pay.


                                         14
                                    David Waites

      David      Waites,   an     investigator     for    the    public       defender’s

office, testified regarding Atkins’s childhood, parents, and Air

Force service.          He stated that, although Atkins’s parents were

in fragile heath and unable to attend the sentencing hearing,

they had provided two letters for presentation at the hearing.

The   letters      indicated       that   Atkins     suffered         from    childhood

illnesses that caused a loss of hearing in his right ear.                              The

letters    also       indicated    that   Atkins    joined      the     Air    Force    at

seventeen.

      Additionally,        Waites     presented      several      photographs          and

newspaper clippings:         (1) a high school graduation photograph of

Atkins,    (2)    a    newspaper    clipping     indicating       that       Atkins    had

received    an    Air    Force    recruiting     award,    (3)    a    photograph       of

Atkins in his Air Force uniform, (4) three newspaper clippings

noting that Atkins provided music for a veterans’ party, (5) a

newspaper     clipping       signifying     that     Atkins       was     a    Military

Security Specialist in an Air Force squadron serving in England,

and (6) a newspaper clipping showing that Atkins was the winner

of a Cub Scout Pack derby.

      Finally, Waites averred that Atkins was involved in three

alcohol-related incidents during his time in the Air Force, that

he received an honorable discharge from the Air Force due to his

“apparent     inability      to    comprehend      his   misconduct,”          and    that
                                         15
twelve days prior to Lyle’s admission to the hospital due to

Atkins’s abuse, Atkins had been the victim of an armed robbery.

      As   noted    above,     the   jury      ultimately    credited         only   two

mitigating circumstances to Atkins:               (1) that he suffered from a

learning disability and (2) that he suffered from “a personality

and adjustment disorder with a mixed disturbance of emotions and

conduct.”



                                          b.

      Atkins contends that he received ineffective representation

because    his    counsel     focused     on    Dr.   Horacek’s      testimony       and

belief that Atkins committed the murder while under the control

of   another     personality.        Atkins      argues    that    the     “‘multiple

personality’ sentencing defense was a disaster [because] [i]t

was based on inaccurate, unreliable statements made by Atkins

while he was under the influence of sodium amytal, and was not

backed     up    with   any    independent       documentary       or    testimonial

evidence.”

      Further, Atkins maintains that by focusing on Dr. Horacek’s

opinions regarding the reasons he murdered his son, his counsel

failed to adequately investigate his childhood.                     He argues that

an   adequate      investigation     would       have     revealed      the    “abject

circumstances of [his] childhood” and would have resulted in a

decision    to    present     “credible    expert       mental    health      testimony
                                          16
explaining the relationship between such a personal history and

[Atkins’s] capital offense.”

     Specifically, Atkins asserts in his opening brief to this

Court    that   his   counsel     could     have   investigated          and    possibly

presented the following evidence:

     •      Testimony        from          Atkins’s        half-brother           Butch,

            corroborating         and     elaborating      on    details       from     an

            affidavit      that    indicated       severe       abuse    by    Atkins’s

            parents.       The affidavit notes that, when the defendant

            was born, he became the favored child and his parents

            began     to   physically       and    mentally       abuse       Butch    and

            another brother, Ronald.              Such abuse included beatings

            and the requirement that they live in an outhouse and

            eat outside.          Butch and Ronald also suffered sexual

            abuse     at   the    hands    of    another    half-brother,         Floyd.

            The abuse eventually led to the removal of Butch and

            Ronald from the Atkins’ home.

     •      Testimony      from     Atkins’s       school       guidance       counselor

            Deane     Passmore      that    the    physical       circumstances         he

            observed when he visited Atkins’s home in 1968 were

            “among the very worst that [he] ha[d] seen in [his] 35

            years     as    [g]uidance          [c]ounselor”       and     that       such

            circumstances        “must     have    [had]    a    severe       impact    on

            [Atkins].”
                                           17
•   Pennsylvania      family      court   records      documenting        the

    severe   abuse    occurring      in   the   home    of     the    Atkins

    family and the permanent removal of Ronald and Butch

    from the home due to such abuse.

•   Pennsylvania      criminal      court     records     showing         that

    Atkins’s mother was arrested for forging prescriptions

    for a type of methamphetamine.

•   Proffered   witness     statements        showing    that      Atkins’s

    mother was addicted to prescription medication.

•   Testimony   from    Atkins’s      schoolmates       that    he    was   a

    social outcast and was subjected to regular emotional

    and physical abuse.

•   Testimony from Atkins’s shop teacher Bob Carlson that

    Atkins      suffered          “extraordinary         cruelty          and

    humiliation” at school.

•   Testimony   from    Ann    Blair,       former   director        of   the

    Senior   Center    in   Sheffield,       Pennsylvania,         that    she

    witnessed Atkins’s father “using [Atkins] ‘as bait’ to

    elicit   sympathy       and     handouts     from        the     elderly

    residents at the Senior Center” and that she believed

    Atkins’s father used him “to help con other vulnerable

    people and shoplift from stores.”



                               18
     •       Testimony from social worker Joan Podkul, who “could

             have conducted an adequate sentencing investigation,

             provided its results to trial counsel, and testified

             to Atkins’[s] social history, drawing together all of

             the available information for a coherent presentation

             to the jury.”

     •       Testimony     from      forensic         psychiatrist          Dr.     Seymour

             Halleck     that    a   “significant            relationship         [existed]

             between     Atkins’[s]       dismal       social           history   and    his

             mental state and behavior at the time of the offense,”

             that    Atkins’s     mental    state          was    not    attributable     to

             multiple     personality           disorder,         and     that     multiple

             personality disorder is viewed with skepticism and not

             supported by the evidence in this case.



                                           2.

     Nevertheless,        regardless        of        whether        Atkins’s      counsel

rendered   deficient      performance,          we    are        unconvinced      that   his

counsel’s failure to uncover or present the evidence outlined

above prejudiced him.           “In assessing prejudice, we reweigh the

evidence     in     aggravation      against         the    totality        of    available

mitigating     evidence,”       Wiggins     v.       Smith,       539     U.S.    510,   534

(2003), asking whether “there is a reasonable probability that,


                                           19
but for counsel’s unprofessional errors,” the jury would have

recommended a different sentence, Strickland, 466 U.S. at 694.



                                          a.

      First, we are unconvinced that the evidence Atkins offers

would have provided further mitigation.                Testimony from Atkins’s

half-brother Butch and from his guidance counselor would have

detailed the horrific physical conditions of the home of the

Atkins family.         Nevertheless, contrary to the implications that

Atkins makes in his brief, these sources focus on the conditions

and   abuse     that    Butch     and   Ronald    suffered,     not    on     damaging

treatment       that   Atkins     received.        Indeed,     Butch’s       affidavit

indicates     that     Atkins   did     not   suffer   the    abuse    that    he   and

Ronald    did    because    his    parents      favored   Atkins      over    him   and

Ronald.       Further, although the additional testimony indicates

that Atkins was sexually abused, the jury was already aware, via

Dr. Horacek’s testimony, that Atkins had been sexually abused by

his half-brother and neighborhood boys.

      Atkins’s contention that the investigation and presentation

of details of his childhood would have allowed for “credible

expert    mental       health     testimony      explaining    the     relationship

between such a personal history and [Atkins’s] capital offense”

also lacks merit.          We have reviewed Halleck’s actual testimony

and   affidavits,       noting     that    he    testified     that     Atkins      was
                                          20
severely neglected and abused as a child and that children who

have experienced such treatment often suffer from depression and

personality    disorders.       Moreover,     he   diagnosed      Atkins    with

intermittent     explosive      disorder;     personality        disorder    not

otherwise    specified;     antisocial,     borderline,    and    narcissistic

traits; and a substance abuse disorder.                 He declared that a

“significant    relationship     [existed]    between     Atkins’[s]      dismal

social history and his mental state and behavior at the time of

the offense” but that his mental state was not attributable to

multiple personality disorder.

       Most notably, however, Halleck did not explain how Atkins’s

childhood circumstances would have caused him to abuse his own

son.        Consequently,      although     his    testimony      might     have

enlightened     the     jury    regarding     Atkins’s      background       and

tendencies,    we     are   unconvinced     that   it   would     have    proved

mitigating.    Indeed, as the district court recognized, Halleck’s

lack of explanation regarding the connection between Atkins’s

exposure to abuse and the murder of his son may have actually

proved detrimental--

       At best, [Dr. Halleck] would have left the impression
       that [Atkins’s] mental state was impaired because he
       was abused as a child, which would have invited
       obvious, but not necessarily beneficial, comparisons
       to the level of abuse that Butch had suffered and to
       the relatively positive course that Butch’s life
       ultimately had taken.

Atkins, 2011 WL 3608234, at *17.
                                21
                                            b.

      Second,     there       is     no    reasonable          probability       that    any

additional      mitigation         provided      by    the     evidence       Atkins    cites

would have overcome the aggravating circumstances of the murder

and altered the jury’s recommended sentence.                             The jury found

that the murder was “especially heinous, atrocious, or cruel.”

Indeed, evidence adduced at the sentencing hearing revealed that

Atkins   hit    Lyle’s       head    against     the     wall     of    his    mobile   home

multiple times.         Medical exams revealed that Atkins physically

abused Lyle so severely that nearly every extremity of his body

evidenced      either    a    fracture      or    other        notable    injury.        Lyle

exhibited

           [a] healing fracture [on] the right clavicle, [a]
      healing bone along the midshaft of the right upper
      arm,   extensive  injury  of   the  left   upper  arm,
      dislocation of the left elbow, [a] healing bone
      indicative of a fracture of the right hip, skull
      fractures and bruising on both the left and right
      sides [of the skull], and a compression fracture of
      the spine.

The   pediatric    radiologist            that   examined        Lyle    testified      that

“[i]n the twenty-two years that [he] ha[d] been doing pediatric

radiology and in the nine years that [he] practiced pediatrics

before becoming a pediatric radiologist, [he] ha[d] never seen

as    extensive    bone       injuries      as        [Lyle]     had.”        Furthermore,

testimony from several witnesses indicated that Lyle did not



                                            22
immediately lose consciousness and that he would have felt and

suffered from the pain associated with his injuries.

      Given these atrocities, we cannot conclude that there is

any   reasonable      probability           a    jury      would    have    recommended       a

different sentence if presented with the additional mitigating

evidence Atkins offers.              Accordingly, we hold that his counsel’s

failure      to    investigate       and        present      such       evidence    did     not

prejudice him, and thus, we affirm the district court’s award of

summary judgment on this claim.



                                                B.

      Atkins      also    alleges      that          the   State    violated        Brady    by

withholding a statement that his former sister-in-law made to

law   enforcement         regarding         the       physical      conditions       of     his

childhood      home      and   the    abuse          his   mother       inflicted    on     his

brothers.         Because the state court adjudicated Atkins's Brady

claim on the merits, we review his allegations “through the dual

lens of the AEDPA standard and the standard set forth by the

Supreme Court in Brady.”               Richardson v. Branker, 668 F.3d 128,

144   (4th    Cir.    2012).          Per       AEDPA,      once    a    state     court    has

adjudicated the merits of a claim, a federal court may not grant

a writ of habeas corpus on that claim unless the state court’s

adjudication:


                                                23
            (1) resulted in a decision that was contrary to,
       or involved an unreasonable application of, clearly
       established Federal law, as determined by the Supreme
       Court of the United States; or
            (2) resulted in a decision that was based on an
       unreasonable determination of the facts in light of
       the   evidence   presented   in  the   [s]tate  court
       proceeding.

28 U.S.C. § 2254(d).

       Under Brady, the prosecution deprives a criminal defendant

of     due   process       when   it    suppresses     evidence      that    is     both

favorable to the defendant and “material either to guilt or to

punishment, irrespective of” whether it suppressed the evidence

in good faith.         373 U.S. at 87.           Evidence qualifies as material

“if there is a reasonable probability that the proceeding would

have    resulted     in     a   different    outcome    had    the   evidence      been

disclosed to the defense.”                Richardson, 668 F.3d at 145; see

also Strickler v. Greene, 527 U.S. 263, 280 (1999).                         Thus, the

key question is whether “the favorable evidence could reasonably

be taken to put the whole case in such a different light as to

undermine confidence in the verdict.”                    Kyles v. Whitley, 514

U.S. 419, 435 (1995).



                                            1.

       Here,      Atkins    contends     that    the   State   violated     Brady     by

failing      to   disclose      the    following    statement    that   his       former

sister-in-law, Katherine Whipple, made to law enforcement:

                                            24
       She stated that [Atkins] appeared to be a nice kid but
       had a lot of family problems.    Two other brothers[,]
       Butch and another brother[,] ran away from home when
       they were teenagers.   She believes that this was due
       to Floyd’s mother having Floyd beat them and then
       making them sleep in the outside to[ilet].      To her
       knowledge the [Atkins] still don’t have a[n] indoor
       to[ilet].

Atkins avers that, had Whipple’s statement been disclosed, “it

would have alerted defense counsel to the critical importance of

thoroughly         investigating            Atkins’[s]         childhood          family

circumstances and provided contact information for two witnesses

with useful information and further investigative leads.”



                                            2.

       Employing       AEDPA,   we    consider       whether       the    state       court

“unreasonabl[y]” applied clearly established federal law when it

concluded that Atkins failed to prove that “any of the evidence

[he]   might     have    developed     if    [he]     had    known       of   [Katherine

Whipple’s statement]” would have with any reasonable probability

resulted in a different sentence.                   We conclude that the state

court’s determination was both reasonable and correct.

       Simply     put,    Atkins     has    failed     to    show    that      Whipple’s

statement    is    material.         Even    if     its     disclosure        would    have

induced     defense       counsel      to        further     investigate        Atkins’s

childhood,      such     investigation       would    have     disclosed        only    the

additional      mitigating      evidence     that     we    have    already     examined

                                            25
under Atkins’s ineffectiveness claim.               As we concluded above, no

reasonable     probability      exists    that   the    presentation    of     such

evidence    would    have   altered      the   jury’s   recommended    sentence.

Accordingly, we affirm the district court’s grant of summary

judgment to the State on this claim.



                                         IV.

       We   have    reviewed    the   district    court   proceedings    on     the

ineffective assistance of counsel claim de novo and concluded

that Atkins has failed to prove that he suffered prejudice from

that    alleged     ineffective       assistance.       Upon   our    review    of

Atkins’s Brady claim under the standard imposed by AEDPA, we

conclude     that    Atkins’s    claim    is   meritless.      Accordingly,      we

affirm the district court’s denial of his § 2254 petition.

                                                                        AFFIRMED




                                         26